t c memo united_states tax_court brinks gilson lione a professional_corporation formerly brinks hofer gilson lione a professional_corporation petitioner v commissioner of internal revenue respondent docket no filed date held p an incorporated law firm liable for accuracy-related_penalties for mischaracterizing as compensation_for services dividends_paid to shareholder attorneys p lacked substantial_authority for its treatment of payments as compensation and has failed to show reasonable_cause for the resulting underpayments of income_tax and that p acted in good_faith brian t gale and jay howard zimbler for petitioner james m cascino tracy m hogan and elizabeth y williams for respondent memorandum findings_of_fact and opinion halpern judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioner's and federal_income_tax respectively and accuracy-related_penalties of dollar_figure and dollar_figure for those years respectively the parties entered into a stipulation of settled issues and the only issue remaining for decision is whether petitioner is liable for accuracy-related_penalties on underpayments of tax relating to amounts it deducted as officer compensation that it now agrees were nondeductible dividends unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact general background on petitioner petitioner is an intellectual_property law firm organized as a corporation when it filed the petition it maintained its principal offices in chicago illinois it computes its taxable_income on the basis of a calendar_year using the cash_method_of_accounting for the years in issue it prepared its financial statements on that basis and using that method during those years it employed about attorneys of whom about were shareholders it also employed a nonattorney staff of about its business and affairs are managed by a board_of directors board ownership of petitioner's stock petitioner's shareholders hold their shares in the corporation in connection with their employment by the corporation as attorneys each shareholder attorney acquired his or her without distinction his shares at a price equal to their book_value and is required to sell his shares back to petitioner at a price determined under the same formula upon terminating his employment subject_to minor exceptions related to the firm's name partners each shareholder attorney's proportionate ownership of petitioner's shares share-ownership percentage equals his proportionate share of compensation paid_by petitioner to its shareholder attorneys for the years in issue as for previous years the board set the yearly compensation to be paid to shareholder attorneys and then determined the adjustments in the shareholder attorneys' share-ownership percentages necessary to reflect changes in proportionate compensation adjustments in actual share ownership were made by share redemptions and reissuances petitioner's shareholder attorneys are entitled to dividends as and when declared by the board for at least years before and including the years in issue however petitioner had not paid a dividend upon a liquidation of petitioner its shareholder attorneys would share in the proceeds compensation mechanics for the years in issue the board met to set compensation and share- ownership percentages in late november or early december of the year preceding the compensation year before those meetings the board settled on a budget for the compensation year on the basis of that budget the board determined the amount available for all shareholder attorney compensation_for that year with that amount in mind it set each shareholder attorney's expected compensation using a number of criteria including hours billed collections business generated and other contributions to the welfare of the corporation before finalizing its compensation decisions the board shared its estimates of total shareholder attorney compensation and each shareholder attorney's expected portion with all of the shareholder attorneys because the board's estimate of the amount available for compensation-year payments to shareholder attorneys was only an estimate each shareholder attorney received during the course of the compensation year only a percentage of his expected compensation draw with the expectation of receiving an additional_amount yearend bonus at the end of the year the board intended the sum of the shareholder attorneys' yearend bonuses bonus pool to exhaust book income with limited exceptions for certain older less active shareholder attorneys shareholder attorneys shared in the bonus pool in proportion to their draws and likewise in proportion to their share-ownership percentages specifically for each of the years in issue petitioner calculated the yearend bonus pool--dollar_figure in and dollar_figure in 2008--to equal its book income for the year after subtracting all expenses other than the bonuses thus petitioner's book income was zero for each year its income statements showed revenue exactly equal to expenses petitioner treated as employee compensation the amounts it paid to its shareholder attorneys including the yearend bonuses in particular petitioner withheld applicable income and employment_taxes paid the employer's share of employment_taxes and filed appropriate reporting forms such as form_w-2 wage and tax statement and form_941 employer's quarterly federal tax_return an independent payroll processing firm prepared petitioner's forms w-2 for and using records and information that petitioner provided petitioner then provided the forms w-2 to mcgladrey pullen mcgladrey petitioner's accounting firm gary ropski petitioner's president during the years in issue testified at trial that petitioner's board did not consider at all the federal_income_tax impact of paying the yearend bonuses mr ropski acknowledged however that petitioner's chief financial officer lee rendino and its accountants were responsible for considering the tax impact of petitioner's activities petitioner's invested capital petitioner had invested capital measured by the book_value of its shareholders' equity of about dollar_figure million at the end of and about dollar_figure million at the end of petitioner's balance sheets for the years in issue do not show goodwill or other intangible assets at trial petitioner's expert witness legal industry consultant bradford hildebrandt questioned whether the goodwill of a law firm's business is an asset of the firm or instead of its individual partners he opined that clients base hiring decisions on the reputations of individual lawyers rather than those of the firms at which they practice nonetheless upon questioning by the court mr hildebrandt admitted that a firm's reputation and customer lists could be valuable entity-level assets even though determining their precise worth might be difficult because petitioner reported zero book income for the increase in shareholders' equity between and was attributable not to retained earnings but instead to capital contributions and the net of proceeds of share issuances and amounts paid in redemption petitioner's tax returns for the years in issue mcgladrey prepared petitioner's u s corporate_income_tax returns for the years in issue at that time mcgladrey was the fifth largest public accounting firm in the united_states and held itself out as a leading provider of accounting tax and consulting services to middle-market businesses petitioner electronically filed its returns for and in date and respectively in each return petitioner included the yearend bonuses it paid to its shareholder attorneys in the amount it claimed as a deduction for officer compensation before filing its return for each year petitioner did not specifically ask mcgladrey whether the full amount of the yearend bonuses it paid to shareholder attorneys was deductible as compensation_for services and mcgladrey did not comment on the deductibility of the bonuses petitioner's return reported total income of dollar_figure taxable_income of dollar_figure and tax_liability of dollar_figure its return reported total income of dollar_figure taxable_income of dollar_figure and tax_liability of dollar_figure because petitioner's book income was zero for each year the taxable_income petitioner reported was attributable entirely to items that were treated differently for book and tax purposes respondent's examinations of petitioner's returns petitioner's return for before the years in issue in the present case had been examined by internal revenue_agent ray berg during the course of that examination petitioner provided board minutes and financial statements to mr berg upon the completion of the examination petitioner received a letter advising it that no changes had been made to its reported tax_liability as a result of the examination when respondent later examined petitioner's returns for and he disallowed various deductions including the yearend bonuses petitioner paid to its shareholder attorneys after negotiations the parties entered into a closing_agreement that provides among other things that portions of petitioner's officer compensation deductions for the years in issue--dollar_figure in and dollar_figure in should be disallowed and re-characterized as non-deductible dividends as a result of concessions that petitioner made in settlement its agreed tax_liability is dollar_figure for and dollar_figure for resulting in underpayments of dollar_figure and dollar_figure for and respectively the deficiencies determined by respondent were based on reduced underpayment amounts because in accordance with the closing_agreement respondent employed rough justice adjustments that take into account the refunds of income and employment_taxes that would otherwise have been due to continued i background opinion because the parties' closing_agreement provides that a portion of petitioner's officer compensation deductions for the years in issue should be disallowed and re-characterized as non-deductible dividends the deductibility of petitioner's yearend bonuses is not in issue the sole issue remaining for our decision is whether petitioner is liable for accuracy-related_penalties under sec_6662 on the underpayments of tax relating to its deduction of those portions of the yearend bonuses that it has now agreed were nondeductible dividends sec_6662 and b provides for an accuracy-related_penalty of of the portion of an underpayment_of_tax attributable to negligence or disregard of rules and regulations without distinction negligence sec_6662 and b provides for the same penalty on the portion of an underpayment_of_tax continued petitioner and its shareholders as a result of the recharacterization of compensation as dividends sec_162 allows a deduction for ordinary and necessary business_expenses including reasonable allowances for salaries to be deductible however amounts paid as salary must be for services actually rendered sec_162 see also sec_1_162-7 income_tax regs stating that to be deductible compensation payments must be reasonable and they must be in fact payments purely for services ostensible salary payments to shareholder employees that are actually dividends are thus nondeductible attributable to a ny substantial_understatement_of_income_tax sec_6662 defines the term understatement as the excess of the tax required to be shown on the return over the amount shown on the return as filed in the case of a corporation an understatement is substantial if as relevant here it exceeds the lesser_of of the tax required to be shown on the return for the tax_year or dollar_figure million sec_6662 an understatement is reduced however by the portion attributable to the treatment of an item for which the taxpayer had substantial_authority sec_6662 sec_6664 provides an exception to the imposition of the sec_6662 accuracy-related_penalty if it is shown that there was reasonable_cause for the underpayment and the taxpayer acted in good_faith petitioner does not dispute that the deficiency to which it has agreed for each of the years in issue exceeds of the agreed income_tax it was required to show on its return for the year petitioner argues however that it had substantial_authority for deducting in full the yearend bonuses it paid to its shareholder attorneys in addition petitioner argues that because it relied on the services of a reputable accounting firm to prepare its returns for the years in issue it had because the tax required to be shown on petitioner's return for each of the years in issue was less than dollar_figure million the threshold of sec_6662 applies reasonable_cause to deduct those amounts and acted in good_faith in doing so if petitioner is correct that it had substantial_authority for its position the disallowance of a portion of its claimed officer compensation deduction for each year would not increase its understatement within the meaning of sec_6662 in that case the substantial_understatement_penalty would not apply to the portion of the underpayment for each year attributable to the disallowance of part of those deductions regardless of whether petitioner had reasonable_cause and acted in good_faith moreover a determination that petitioner had substantial_authority for its position would prevent imposition of the negligence_penalty as well taking a position that has a reasonable basis is not negligent sec_1_6662-3 income_tax regs and substantial_authority is a more stringent standard than reasonable basis sec_1_6662-4 income_tax regs therefore we begin by considering whether petitioner had substantial_authority for its deduction of the yearend bonuses ii substantial_authority the determination of substantial_authority requires a weighing of the authorities that support the taxpayer's treatment of an item against the contrary authorities id subpara i a taxpayer can have substantial_authority for a position that is unlikely to prevail as long as the weight of the authorities in support of the taxpayer's position is substantial in relation to the weight of any contrary authorities see id subpara substantial_authority standard is less stringent than the more_likely_than_not standard the regulations describe the required weighing as follows the weight accorded an authority depends on its relevance and persuasiveness and the type of document providing the authority for example a case or revenue_ruling having some facts in common with the tax treatment at issue is not particularly relevant if the authority is materially distinguishable on its facts or is otherwise inapplicable to the tax treatment at issue id subpara ii the determination of whether a taxpayer's position has substantial_authority is made as of the last day of the taxable_year to which the return relates and at the time that return is filed see id subdiv iv c if the position has substantial_authority on either date the taxpayer's understatement is reduced id a the parties' arguments petitioner relies on law offices--richard ashare p c v commissioner tcmemo_1999_282 wl as the principal authority in support of its deduction of yearend bonuses paid to its shareholder attorneys that eliminated its book income for the years in issue in ashare this court allowed a corporate law firm to deduct an amount it paid to its sole shareholder as compensation that exceeded the firm's revenues for the year petitioner also claims that sec_83 and its accompanying regulations dealing with transfers of property in connection with services support the proposition that all amounts it pays to its shareholder attorneys should be treated as compensation_for services further petitioner cites authorities in other areas of current or prior_law that purport to establish that capital is not a material_income-producing_factor in a professional services business see 15_f2d_410 s d ohio aff'd per curiam 15_f2d_1013 6th cir sec_1_704-1 income_tax regs sec_1_911-3 income_tax regs sec_1_1348-3 15_f2d_410 s d ohio aff'd per curiam 15_f2d_1013 6th cir holds that a corporation engaged in buying and selling livestock on commission was not a personal_service_corporation entitled to be taxed as a partnership under provisions of the revenue act of ch 40_stat_1057 the district_court found that because capital was a material_income-producing_factor in the corporation's business the taxpayer did not meet the statutory definition of personal_service_corporation the court distinguished the taxpayer's business from service businesses such as law firms and medical practices for which the use of capital is merely incidental id pincite sec_1_704-1 income_tax regs provides in general capital is not a material_income-producing_factor where the income of the business consists principally of fees commissions or other compensation_for_personal_services performed by members or employees of the partnership sec_911 excludes from gross_income all or a portion of a qualifying individual's foreign_earned_income sec_1_911-3 income_tax regs continued income_tax regs sec_1_1361-2 income_tax regs before removal by t d c b finally petitioner argues that under substance- over-form principles the stock held by its shareholder attorneys should be treated as debt so that the portion of the yearend bonuses determined to be nondeductible as compensation should nonetheless have been deductible as interest continued treats as earned_income all fees received by an individual engaged in a professional occupation such as doctor or lawyer in the performance of professional activities the treatment of the fees as earned_income applies even though the individual employs assistants to perform part or all of the services provided the patients or clients are those of the individual and look to the individual as the person responsible for the services rendered id sec_1_1348-3 income_tax regs limited to the portion of an individual's income from an unincorporated business that could be treated as earned_income for purposes of sec_1348 which before its repeal in limited the rate_of_tax applicable to earned_income the limit on the amount of business income that could be treated as earned_income applied if both personal services and capital are material income-producing factors id sec_1 a ii income_tax regs provides that the practice of his profession by a doctor dentist lawyer architect or accountant will not as such be treated as a trade_or_business in which capital is a material_income-producing_factor sec_1361 of the internal_revenue_code of before adoption of the modern subchapter_s rules allowed unincorporated businesses that met specified conditions to elect to be taxed as domestic corporations sec_1_1361-2 income_tax regs provided that an enterprise engaged in rendering professional services such as law accounting medicine or engineering ordinarily is not an enterprise in which capital is a material_income-producing_factor therefore these enterprises were generally not eligible to elect to be treated as domestic corporations see sec_1361 before repeal in petitioner spends most of its effort however trying to distinguish the authorities relied on by respondent respondent claims that amounts paid to shareholder employees of a corporation do not qualify as deductible compensation to the extent that the payments are funded by earnings attributable to the services of nonshareholder employees or to the use of the corporation's intangible assets or other capital instead says respondent amounts paid to shareholder employees that are attributable to those sources must be nondeductible dividends in support of its position respondent relies primarily on this court's opinion in pediatric surgical assocs p c v commissioner tcmemo_2001_81 and that of the u s court_of_appeals for the seventh circuit in 680_f3d_867 7th cir aff'g tcmemo_2011_74 in pediatric surgical we determined that compensation payments to shareholder employees attributable to the services of nonshareholders were nondeductible dividends in mulcahy the court_of_appeals for the seventh circuit denied a corporation's deduction of consulting fees paid to entities owned by the taxpayer's founding shareholders the taxpayer sought to justify the deduction of the consulting fees on the grounds that they were in effect additional compensation to its shareholders the court_of_appeals upheld this court's disallowance of the deduction reasoning that t reating the consulting fees as salary reduced the firm's income and thus the return to the equity investors to zero or below in two of the three tax years at issue even though the firm was doing fine mulcahy pauritsch salvador co v commissioner f 3d pincite w hen a thriving firm that has nontrivial capital reports no corporate income the court observed it is apparent that the firm is understating its tax_liability id pincite presumably respondent emphasizes mulcahy because absent a stipulation to the contrary appeal of the present case would lie with the court_of_appeals for the seventh circuit see sec_7482 venue of appeal of tax_court decision involving a corporation is the u s court_of_appeals for the circuit in which the taxpayer's principal_place_of_business or principal office is located petitioner argues that its case is distinguishable from pediatric surgical because any profit it makes from the services of nonshareholder attorneys can justifiably be paid to its shareholder attorneys in consideration for business generation and other nonbillable services petitioner attempts to distinguish mulcahy on the basis of the allegedly unique nature of its shareholder attorneys' interests in particular petitioner argues that because its shareholder attorneys receive their stock in connection with their employment and must sell it back to petitioner at a price equal to its cash book_value the shares they hold do not represent real equity interests that entitle them to a return on their invested capital in addition petitioner observes that because mulcahy was decided after it filed its returns for the years in issue the case cannot be taken into account in assessing the relative weight of authorities for and against its position see sec_1_6662-4 income_tax regs b the centrality of the independent_investor_test the principle applied in mulcahy is well established in the law and grounded in basic economics the owners of an enterprise with significant capital are entitled to a return on their investments thus a corporation's consistent payment of salaries to shareholder employees in amounts that leave insufficient funds available to provide an adequate return to the shareholders on their invested capital indicates that a portion of the amounts paid as salaries is actually distributions of earnings well before the years in issue an increasing number of federal courts of appeals including the court_of_appeals for the seventh circuit were moving away from a multifactor analysis in assessing the deductibility of amounts paid as compensation to shareholder employees and focusing on the effect of the payments on the returns available to the shareholders on their capital see 196_f3d_833 7th cir rev'g heitz v commissioner tcmemo_1998_220 85_f3d_950 2d cir aff'g tcmemo_1995_128 716_f2d_1241 9th cir rev'g and remanding tcmemo_1980_282 see also escrow connection inc v commissioner tcmemo_1997_17 wl therefore the fact that mulcahy itself is not authority for present purposes is of little consequence the court_of_appeals for the seventh circuit and the other courts that have assessed compensation paid to shareholder employees by its effect on the returns available to shareholders' capital refer to the governing inquiry as the independent_investor_test exacto spring corp v commissioner f 3d pincite 147_f3d_96 2d cir vacating and remanding tcmemo_1995_135 the test recognizes that shareholder employees may be economically indifferent to whether payments they receive from their corporation are labeled as compensation or dividends from a tax standpoint however only compensation is deductible to the corporation dividends are not therefore the shareholder employees and their corporations generally have a bias toward labeling payments as compensation rather than dividends without the arm's-length check that would be in place if nonemployees owned significant interests in the corporation 819_f2d_1315 5th cir aff'g tcmemo_1985_ elliotts inc v commissioner f 2d pincite thus the courts consider whether ostensible salary payments to shareholder employees meet the standards for deductibility by taking the perspective of a hypothetical independent investor who is not also an employee c application of the independent_investor_test ostensible compensation payments made to shareholder employees by a corporation with significant capital that zero out the corporation's income and leave no return on the shareholders' investments fail the independent_investor_test as the court_of_appeals for the ninth circuit observed in elliotts inc v commissioner f 2d pincite if the bulk of the corporation's earnings are being paid out in the form of compensation so that the corporate profits after payment of the compensation do not represent a reasonable return on the shareholder's equity in the corporation then an independent shareholder would probably not approve of the compensation arrangement see also dexsil corp v commissioner f 3d pincite escrow connection inc v commissioner wl at return on equity of would not satisfy an independent investor nor-cal adjusters v commissioner tcmemo_1971_200 tax ct memo lexi sec_132 at inactive shareholder would not have forgone a return on invested capital while nearly all of the corporation's income was paid out as salaries and bonuses aff'd 503_f2d_359 9th cir the record establishes that petitioner had substantial capital even without regard to any intangible assets at trial petitioner's expert witness mr hildebrandt admitted that a firm's reputation and customer lists could be valuable entity-level assets for present purposes however we need not identify and attempt to value intangible assets that belong to petitioner rather than its shareholder attorneys regardless of the possibility that petitioner might own valuable intangible assets it had invested capital measured by the book_value of its shareholders' equity of about dollar_figure million at the end of and about dollar_figure million at the end of dollar_figure invested capital of this magnitude cannot be disregarded in determining whether ostensible compensation paid to shareholder employees is really a distribution of earnings we do not believe that petitioner's shareholder attorneys were they not also employees would have forgone any return on invested capital that at least approached if it did not exceed dollar_figure million thus petitioner's practice of paying out yearend bonuses to its shareholder attorneys that eliminated its book income fails the independent_investor_test because petitioner used the cash_method in keeping its books its shareholders' equity did not include any excess of receivables over payables d petitioner's claimed exemption from the independent_investor_test the specific circumstances of the present case do not prevent the application of the independent_investor_test petitioner observes that its shareholder attorneys hold their stock in the corporation in connection with their employment they acquire their stock at a price equal to its cash book_value and they must sell their stock back to petitioner at a price determined under the same formula upon terminating their employment petitioner suggests that as a result of this arrangement its shareholder attorneys lack the normal rights of equity owners contrary to petitioner's argument the use of book_value as a proxy for market_value for the issuance and redemption of shares in a closely_held_corporation to avoid the practical difficulties of more precise valuation hardly means that the shareholder attorneys do not really own the corporation and are not entitled to a return on their invested capital any shareholders who are not also employees would generally demand such a return the provisions of sec_83 and its accompanying regulations rather than supporting petitioner's argument actually undermine it petitioner purports to rely on rules that determine when property is considered to have been transferred by an employer to an employee under those rules a transfer may not have occurred if upon termination of his or her employment the employee is required to return the property to the employer for a price that does not approach the fair_market_value of the property at the time of surrender sec_1_83-3 income_tax regs petitioner suggests that the obligation that its shareholder attorneys sell back their stock upon termination of their employment in exchange for the book_value of the stock means that the stock was never transferred consequently according to petitioner all amounts it pays to its shareholders--even any amounts actually designated as dividends--must be treated as compensation_for services see id sec_1_83-1 but petitioner is mistaken in its claim that the book_value of one of its shares does not approach its fair_market_value sec_1_83-5 income_tax regs provides if stock in a corporation is subject_to a nonlapse_restriction which requires the transferee to sell such stock only at a formula price based on book_value the price so determined will ordinarily be regarded as determinative of the fair_market_value of such property for purposes of sec_83 thus the examples cited by petitioner sec_1_83-3 examples and income_tax regs are readily distinguishable they involve requirements to resell stock upon termination of employment for amounts that are demonstrably below the stock's fair_market_value sec_1_83-5 example income_tax regs is more on point in that example an employee's obligation to resell stock to his employer at its then-existing book_value did not prevent recognition of the transfer of the stock to the employee more generally petitioner's argument that its shareholder attorneys have no real equity interests in the corporation that would justify a return on invested capital proves too much if petitioner's shareholder attorneys are not its owners who are if the shareholder attorneys do not bear the risk of loss from declines in the value of its assets who does the use of book_value as a proxy for fair_market_value deprives the shareholder attorneys of the right to share in unrealized_appreciation upon selling their stock--although they are correspondingly not required to pay for unrealized_appreciation upon buying the stock but acceptance of these concessions to avoid difficult valuation issues does not compel the shareholder attorneys to forgo in addition any current return on their investments based on the corporation's profitable use of its assets in conducting its business petitioner's arrangement effectively provides its shareholder attorneys with a return on their capital through amounts designated as compensation were this not the case we do not believe the shareholder attorneys would be willing to forgo any return on their investments e other authorities cited by petitioner the other authorities petitioner cites do not refute the general principle that the owners of an enterprise with significant capital are economically entitled to a return on their investments contrary to petitioner's claim law offices--richard ashare p c v commissioner wl does not demonstrate that an incorporated law firm with significant capital can pay out compensation that eliminates book income although we allowed the taxpayer in ashare to deduct compensation that exceeded the firm's revenues for the year in issue the taxpayer in that case did not consistently pay compensation that had the intended effect of eliminating book income the firm had reported substantial income for three years before the year in issue thus as we observed t he board knew how to limit mr ashare's compensation to the value of his uncompensated services as of the end of each year id at the failure of the firm to inflate mr ashare's compensation despite having the opportunity the means and a strong tax incentive to do so indicated that the board was set on establishing mr ashare's compensation at its fair value id the firm's deficit in retained earnings and its failure to pay dividends suggested that on a cumulative basis if not year by year the firm did pay out all of its earnings as compensation but in contrast to petitioner in the present case the firm in ashare had minimal capital its shareholder had invested only dollar_figure in the corporationdollar_figure the authorities that purport to establish that capital is not a material income- producing factor in a professional services business deserve little or no weight none of those authorities address the deductibility of compensation paid to shareholder employees several involve statutory provisions that have long as petitioner observes the taxpayer in law offices--richard ashare p c v commissioner tcmemo_1999_282 wl in connection with an audit of its returns for agreed to treat as constructive dividends a portion of the compensation it paid to its shareholder in each of those years petitioner reasons that the taxpayer's concession demonstrates the existence of tangible or intangible capital instead the taxpayer's retained earnings from the end of to the beginning of resulted from its board's decision to retain a portion of the profit it earned in for 'the reasonably anticipated needs of the business for the forthcoming years ' id wl at the taxpayer's profit in reflected the settlement of its principal case after the settlement however a tremendous amount of work remained to be done administering the settlement fund id at the board's action proved to be farsighted by the end of the taxpayer had incurred expenses sufficient to eliminate its retained earnings and produce a deficit of dollar_figure id at thus the taxpayer's retained earnings were apparently attributable not to capital invested by its shareholder but to its receipt of legal fees from the settlement of its principal case before the performance of all of the work for which those fees served as compensation if the taxpayer had distributed to its shareholder the earnings it retained at the end of it would have been left with insufficient resources to pay all of its expenses before winding up petitioner may be correct that as a result of sec_1_911-3 income_tax regs the exclusion of foreign professional fees under sec_911 applies to amounts attributable to invested capital but the possibility that in some continued since been repealed most simply make observations about what is generally the case in regard to professional service businesses thus none of the continued contexts the law forgoes an effort to determine that portion of an attorney's professional services income attributable to capital does not justify treating as deductible compensation payments made by a corporate law firm to shareholder attorneys that eliminate its book income and leave no return to the shareholders on material amounts of invested capital cf 196_f3d_833 7th cir t he primary purpose of sec_162 is to prevent dividends which are not deductible from corporate income from being disguised as salary which is rev'g heitz v commissioner tcmemo_1998_220 15_f2d_410 addressed provisions of the revenue act of analogous provisions were included in the revenue act of but not subsequent acts sec_1361 of the internal_revenue_code of was repealed in act of date pub_l_no sec_4 stat pincite the limit on the rate_of_tax applicable to earned_income provided by sec_1348 was repealed by the economic_recovery_tax_act_of_1981 pub_l_no sec_101 stat pincite the observation in dictum of the u s district_court for the southern district of ohio in hubbard-ragsdale f 2d pincite that the use of capital by law firms and similar service businesses is merely incidental does not establish that a law firm that in fact has significant capital need not provide its owners with a return on that capital sec_1_704-1 income_tax regs and sec_1_1361-2 income_tax regs before removal by t d c b simply provide generalizations about the materiality of capital in a personal services business as an income-producing factor as a result of sec_1_704-1 income_tax regs the safe_harbor of sec_704 will generally not apply to require the recognition as a partner of any person who owns a capital interest in a partnership whose income consists primarily of compensation_for_personal_services performed continued authorities support the proposition that a corporation with substantial capital can pay deductible compensation to its shareholder employees in amounts that leave no return to the shareholders on their investments in the corporation f petitioner's claim that its stock is really debt we can readily dismiss petitioner's claim that the portion of the yearend bonuses determined to be nondeductible as compensation should nonetheless have been deductible as interest we have already rejected petitioner's argument that its stock is not real equity despite a departing shareholder's obligation to sell his stock back to petitioner at cash book_value shares of petitioner's stock lack the hallmark characteristics of debt cf 248_f2d_399 2d cir the classic debt is an unqualified obligation to pay a sum certain at a reasonably close fixed maturity_date along with a fixed percentage in interest continued by its members or employees but the application of sec_704 to a law firm partnership would seldom matter given that the primary purpose of that section is to validate interests in family partnerships acquired by gift s rept no 1951_2_cb_458 h_r rept no 1951_2_cb_357 the classification of a law practice as a business in which capital is not a material_income-producing_factor by sec_1_1348-3 income_tax regs did not mean that all of an attorney's income from his practice was treated as earned_income and that any return on invested capital was ignored it simply rendered inapplicable the limitation imposed by sec_1_1348-3 income_tax regs on the amount that could be treated as earned_income payable regardless of the debtor's income or lack thereof remanding t c memo 1956-dollar_figure g weighing the authorities having engaged in the weighing process required by sec_1 d ii income_tax regs we conclude that the authorities that support petitioner's deduction of the full amount of the yearend bonuses it paid to shareholder attorneys are not substantial when weighed against the contrary authorities the independent_investor_test weighs strongly against the claimed deductions petitioner's efforts to characterize its situation as unique do not persuade us if the hypothetical independent investor had provided the capital demonstrated by the cash book_value of petitioner's shares--even leaving aside the possibility of valuable firm-owned intangible assets--the investor would have demanded a return on that capital and would not have tolerated petitioner's consistent practice of paying compensation that zeroed out its income by contrast the authorities cited by petitioner are either materially distinguishable on 175_f2d_718 9th cir rev'g tcmemo_1948_123 cited by petitioner is readily distinguishable in that case the u s court_of_appeals for the ninth circuit in upholding interest deductions claimed on advances made by the shareholders of a corporation in proportion to their stock ownership found all the elements of a debtor and creditor relationship id pincite their facts or are otherwise inapplicable to the tax treatment at issue cf id therefore those authorities are not particularly relevant id we do not doubt the critical value of the services provided by employees of a professional services firm indeed the employees' services may be far more important as a factor of production than the capital contributed by the firm's owners recognition of those basic economic realities might justify the payment of compensation that constitutes the vast majority of the firm's profits after payment of other expenses--as long as the remaining net_income still provides an adequate return on invested capital but petitioner did not have substantial_authority for the deduction of amounts paid as compensation that completely eliminated its income and left its shareholder attorneys with no return on their invested capital because petitioner did not have substantial_authority for its treatment of the yearend bonuses it paid during the years in issue the agreed disallowance of a portion of the deductions petitioner claimed for those payments increased a substantial_understatement within the meaning of sec_6662 for each year therefore we need not determine whether the underpayments resulting from that disallowance are attributable to negligence cf sec_6662 the accuracy-related_penalties asserted by respondent will apply unless petitioner had reasonable_cause for its treatment of the yearend bonuses and acted in good_faith in pursuing that treatment iii reasonable_cause and good_faith petitioner argues that even if it lacked substantial_authority for deducting in full the yearend bonuses it paid to its shareholder attorneys during the years in issue respondent erred in imposing the accuracy-related_penalty of sec_6662 because petitioner had reasonable_cause and acted in good_faith in claiming the deductions see sec_6664 in that regard petitioner alleges that its reliance on mcgladrey to prepare its returns for the years in issue constituted reasonable_cause and demonstrated good_faith petitioner's argument that it reasonably relied on mcgladrey fails for two reasons first the record provides no evidence that mcgladrey advised petitioner regarding the deductibility of the yearend bonuses second in characterizing as compensation_for services amounts that have been determined to be dividends petitioner failed to provide mcgladrey with accurate information a taxpayer's reliance on the professional advice of an attorney or an accountant may constitute reasonable_cause and good_faith as a general_rule t he determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs in making that determination the most important factor is usually the extent of the taxpayer's effort to assess the taxpayer's proper tax_liability id reliance on the advice of a professional tax adviser may constitute reasonable_cause and good_faith if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith id petitioner argues that mcgladrey's failure to apprise it of any issue concerning the deductibility of the yearend bonuses constituted advice on which it reasonably relied the regulations define advice as any communication setting forth the analysis or conclusion of a person other than the taxpayer provided to or for the benefit of the taxpayer and on which the taxpayer relies with respect to the imposition of the sec_6662 accuracy-related_penalty id para c the parties have stipulated that before filing its return for each of the years in issue petitioner did not specifically ask mcgladrey whether the full amount of the yearend bonuses it paid to shareholder attorneys was deductible as compensation_for services and mcgladrey did not comment on the deductibility of the bonuses in effect petitioner argues that silence can be a communication in that regard petitioner observes that the regulations do not require advice to take any particular form see id while the regulations allow flexibility regarding the form of advice they provide detailed requirements for the content of advice that can constitute reasonable_cause and good_faith for example reliable advice must be based upon all pertinent facts and circumstances it must take into account the taxpayer's purposes for its actions and it cannot be based on unreasonable assumptions id subpara i and ii in prescribing detailed rules regarding the content of professional advice on which a taxpayer can rely the regulations necessarily contemplate advice that in some form involves an explicit communication silence cannot qualify as advice because there is no way to know whether an adviser in failing to raise an issue considered all of the relevant facts and circumstances including the taxpayer's subjective motivation indeed an adviser's failure to raise an issue does not prove that the adviser even considered the issue much less engaged in any analysis or reached a conclusion as we observed in 115_tc_43 aff'd 299_f3d_221 3d cir the mere fact that a certified_public_accountant has prepared a tax_return does not mean that he or she has opined on any or all of the items reported therein thus we conclude that mcgladrey's failure to raise concerns about the deductibility of the yearend bonuses did not constitute advice within the meaning of sec_1_6664-4 income_tax regs although preparation of a taxpayer's return by a certified_public_accountant does not provide carte blanche protection against substantial_understatement or negligence penalties our cases recognize that in some circumstances a taxpayer's reliance on a competent and experienced accountant in the preparation of the taxpayer's return may constitute reasonable_cause and good_faith to show good_faith reliance however the taxpayer must establish that the return preparer was supplied with all necessary information and the incorrect return was a result of the preparer's mistakes 94_tc_473 see also 68_f3d_868 5th cir aff'g tcmemo_1993_634 57_tc_781 the ultimate responsibility for a correct return lies with the taxpayer who must at least furnish the necessary information to his agent who prepared the return petitioner could not have relied in good_faith on mcgladrey's preparation of its returns for the years in issue because it provided mcgladrey with inaccurate information the error that led to the claiming of the disallowed deduction was in the first instance petitioner's petitioner consistently followed a system of computing yearend bonuses that disregarded the value of its shareholder attorneys' interests in the capital of the firm and inappropriately treated as compensation amounts that eliminated the firm's book income the record provides no evidence that petitioner based that practice on the advice of mcgladrey or any other qualified_tax professional although petitioner offered no evidence as to why it adopted its practice of paying yearend bonuses it is difficult to imagine reasons that are not tax related because the proportionate ownership interests of petitioners' shareholder attorneys are with minor exceptions identical to their proportionate shares of compensation the characterization of a distribution as either a dividend or additional compensation has no apparent economic consequence petitioner's shareholder attorneys would receive the same amounts either way petitioner argues that the board awarded yearend bonuses that exactly zeroed out book income because the board believed this approach was an appropriate manner in which to compensate its shareholders for their services but it would be a striking coincidence if year after year the actual value of the services provided by petitioner's shareholder attorneys exactly equaled the amounts necessary to eliminate petitioner's book income the only apparent consequence of characterizing as additional compensation amounts that would otherwise be available for distribution as dividends is to reduce petitioner's corporate_income_tax liability therefore while it may be true as petitioner claims that the board did not consider the federal_income_tax consequences of its method of determining yearend bonuses we doubt that taxes were ignored in the initial design of that method because petitioner initiated for its own reasons--whatever those reasons might have been--the practice of paying yearend bonuses that eliminated its book income any culpability of mcgladrey was secondary in failing to recognize petitioner's erroneous characterization of part of the yearend bonuses as a general matter in the fulfillment of professional responsibilities an accountant preparing or signing a return is entitled to rely on information furnished by the taxpayer and has only a limited obligation to make inquiries in the case of manifest errors see c f_r sec d duties of return preparers under rules governing practice before internal_revenue_service effective for returns filed after date id sec c same before amendment by t d c b american institute of certified public accountants statement on standards for tax services no certain procedural aspects of preparing returns see also 139_tc_304 taking into account relevant professional standards in evaluating a taxpayer's ability to rely on return preparer aff'd in part vacated in part and remanded 755_f3d_236 5th cir mcgladrey's failure to bring to petitioner's attention the possible mischaracterization of the yearend bonuses does not absolve petitioner of responsibility because the mischaracterization was petitioner's doing in the first place indeed petitioner provided to mcgladrey forms w-2 that characterized the amounts paid to shareholder attorneys as employee compensation therefore petitioner's reliance on mcgladrey in preparing its returns for the years in issue does not constitute reasonable_cause and good_faith and does not relieve petitioner of liability for the accuracy-related_penalty petitioner argues that the no-change letter it received at the conclusion of the audit of its return helps to show that its treatment of the yearend bonuses was not too good to be true and that consequently its reliance on mcgladrey was reasonable petitioner concedes however that the no-change letter is not of itself sufficient to establish reasonable_cause and good_faith the record presents no evidence that mr berg the agent who examined petitioner's return specifically considered the deductibility of any yearend bonus paid in that year moreover the evidence introduced does not clearly establish that mr berg was provided with sufficient information to bring the issue to his attention petitioner failed to introduce the board minutes provided to mr berg that petitioner's chief financial officer mr rendino alleged would have described petitioner's practice of awarding yearend bonuses designed to zero out book income similarly petitioner failed to introduce the financial statements provided to mr berg even assuming that petitioner's income statement for like those for and showed revenue exactly equal to expenses it would not necessarily have identified the yearend bonuses as the factor that produced that coincidence moreover regardless of the no-change letter we have already concluded that petitioner's reliance on mcgladrey did not constitute reasonable_cause or good_faith because mcgladrey did not provide petitioner with advice regarding the deductibility of the yearend bonuses while the information that petitioner provided to mcgladrey was inaccurate in characterizing as compensation_for services amounts that have been determined to be dividends iv conclusion for the reasons explained above petitioner failed to show that it had reasonable_cause for deducting in full the yearend bonuses it paid to its shareholder attorneys in the years in issue or that it acted in good_faith in claiming those deductions therefore sec_6664 provides petitioner with no defense to the imposition of accuracy-related_penalties because we have determined that petitioner did not have substantial_authority for the deductions in issue and because consequently the parties' agreed treatment of part of the bonus in each year as a nondeductible dividend increased a substantial_understatement within the meaning of sec_6662 the accuracy- related penalty applies to the portion of petitioner's underpayment for each year attributable to the recharacterization of part of the bonuses decision will be entered under rule
